WEBBER, Justice
(concurring).
I reach the same result as does the Court and agree in part with the method by which the opinion arrives at that result.
The Court rightly holds that the error of the Justice below in his treatment of the purpose for which evidence of a conviction for intoxication entered this case was not error of the sort the Court will notice on appeal, absent timely objection below. The defendant does not contend otherwise. The whole thrust of the defendant's argument is that in the light of present day standards of conduct, it was “manifest” error to inform the jury that intoxication involves moral turpitude and a conviction therefor may affect credibility. As the law has been understood and applied since 1947,1 I do not think that portion of the charge can be said to be an erroneous statement of the law. Convictions for public intoxication have been frequently introduced into evidence at the trial level in an effort to impeach the credibility of a wit*592ness. Although the precise issue has not heretofore been raised on appeal, the language of State v. Budge (1927) 126 Me. 223, 228, 137 A. 244 and State v. Jenness (1948) 143 Me. 380, 384, 62 A.2d 867 leaves no doubt but that our Court has always considered that public intoxication involved moral turpitude. In accordance with well established legal principles, we must assume that the Legislature had this understanding of the law when it used the words “crime involving moral turpitude” in the statute bearing on the credibility of witnesses. Although I concur in the footnote suggestion in the opinion of the Court that the Legislature should now re-evaluate the statute and seek a better standard than “moral turpitude,” we must in my view conclude that until there is corrective legislative action it is not error for a trial court to relate a conviction for intoxication to moral turpitude and thus to credibility. My concern is that the opinion of the Court as worded may create doubt at the trial court level as to whether or not this is the presently existing law in Maine.
WEATHERBEE, J., joins in separate concurring opinion.

. The statute, 16 M.R.S.A., Sec. 56, quoted in full in the opinion of the Court, was adopted by P.L.1947, Ch. 265.